[Cite as In re R., 2019-Ohio-1198.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




 IN RE:                                                 :
                                                                   CASE NO. CA2018-04-012
          R., N., and A.                                :
                                                                            OPINION
                                                        :                    4/1/2019

                                                        :



             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 21640077



Samuel H. Shamansky, Co., L.P.A., Samuel H. Shamansky, 523 South Third Street,
Columbus, OH 43215, for appellee

Grandmother, pro se



        M. POWELL, J.

        {¶ 1} Grandmother appeals the decision of the Madison County Court of Common

Pleas, Juvenile Division, which denied her complaint for custody of her grandchildren. For

the reasons described below, this court affirms the lower court's decision.

        {¶ 2} Grandmother is the maternal grandmother of siblings R., an eight-year-old

girl, N., a six-year-old boy, and A., a five-year-old girl.1 Mother is the biological mother of



1. The ages of the children are as of the date this case initiated. The children are nearly three years older as
of the date of this opinion.
                                                                     Madison CA2018-04-012

R., N., and A.2

        {¶ 3} In June 2016, Grandmother moved the juvenile court, ex parte, for emergency

custody of the children. Grandmother alleged that Mother was physically and emotionally

abusive to the children, that A. had alleged sexual abuse by Mother's boyfriend, and that

Grandmother had contacted children services, which had opened an investigation into her

claims. Simultaneously, Grandmother filed a complaint for custody of the children.

        {¶ 4} The juvenile court granted Grandmother emergency custody of the children.

The court later ordered weekly, two- or three-hour supervised visitations with Mother at

Mother's home.

        {¶ 5} Custody hearings began in November 2016 and were continued in progress

for four additional hearing dates through August 2017. Grandmother and other family

members testified that Mother had anger control issues and they had observed her acting

abusively towards the children. The children's therapist reported that the children told her

Mother would hit them.

        {¶ 6} However, Mother denied abusing the children.             The caseworker who

investigated Grandmother's claims testified that the children did not disclose abuse and that

Mother was a good parent. The visitation supervisor also testified favorably for Mother.

        {¶ 7} In September 2017, the magistrate issued a decision recommending that the

court deny Grandmother's request for custody and vacate the emergency custody order.

The magistrate found that Grandmother was not credible and had not met her burden of

demonstrating that Mother was an unsuitable parent. The magistrate further found that

Mother, the investigating caseworker, and the visitation supervisor, all provided credible

testimony.




2. The children's biological father is not a party to this appeal.
                                                        -2-
                                                                Madison CA2018-04-012

       {¶ 8} Grandmother objected to the magistrate's decision.      The juvenile court

overruled the objections and adopted the decision. The court noted that Grandmother's

testimony lacked credibility and that she and her family members had a vested interest in

the outcome of the custody proceedings, unlike the two independent witnesses who

provided favorable testimony for Mother.

       {¶ 9} Grandmother appeals, raising two assignments of error, which we address

collectively.

       {¶ 10} Assignment of Error No. 1:

       {¶ 11} THE TRIAL COURT ABUSED ITS DISCRETION BY FINDING THAT

DEFENDANT-APPELLEE WAS A SUITABLE PARENT, WHICH WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 12} Assignment of Error No. 2:

       {¶ 13} THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED

REVERSABLE ERROR WHEN IT OVERRULED PLAINTIFF-APPELLANT'S OBJECTION

TO THE MAGISTRATE'S DECISION THAT THERE HAD NOT BEEN A FINDING BY THE

PREPONDERANCE OF THE EVIDENCE THAT DEFENDANT-APPELLEE WAS

UNSUITABLE.

       {¶ 14} This is a child custody proceeding between a parent and nonparent that did

not originate from divorce proceedings. It is therefore governed by R.C. 2151.23(A)(2).

O'Conner v. Stires, 12th Dist. Fayette No. CA2017-04-008, 2017-Ohio-8929, ¶ 17. R.C.

2151.23(A)(2) does not provide the standard to be used by the juvenile court in resolving

custody disputes. However, "the overriding principle in custody cases between a parent

and nonparent is that natural parents have a fundamental liberty interest in the care,

custody, and management of their children." Hockstok v. Hockstok, 98 Ohio St. 3d 238,

2002-Ohio-7208, ¶ 16, citing Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388

                                           -3-
                                                                     Madison CA2018-04-012

(1982); In re Murray, 52 Ohio St. 3d 155, 157 (1990). "This interest is protected by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution and by

Section 16, Article I of the Ohio Constitution * * *." Id. citing Santosky; In re Shaeffer

Children, 85 Ohio App. 3d 683, 689-690 (3d Dist.1993).

       {¶ 15} Ohio courts have sought to safeguard the fundamental rights of parents to the

care and custody of their children by severely limiting the circumstances under which a

parent may be deprived of the custody of their child. Id. at ¶ 17, citing In re Perales, 52
Ohio St. 2d 89 (1977), syllabus. Accordingly, in a child custody proceeding under R.C.

2151.23(A)(2), a court may not award custody to a nonparent without first making a finding

of parental unsuitability, i.e., "without first determining that a preponderance of the evidence

shows that the parent abandoned the child, contractually relinquished custody of the child,

or has become totally incapable of supporting or caring for the child, or that an award of

custody to the parent would be detrimental to the child." O'Conner at ¶ 18, citing In re

Perales at syllabus.

       {¶ 16} A juvenile court's determination of whether a parent is unsuitable is a matter

within the court's sound discretion. Reynolds v. Goll, 75 Ohio St. 3d 121, 124 (1996). The

discretion of the juvenile court in making child custody determinations should be accorded

the utmost respect. Id. Because the juvenile court observed the witnesses and the parties,

a reviewing court should be guided by the presumption that the juvenile court's findings

were correct. Id. Absent an abuse of discretion, an appellate court will not reverse a

juvenile court's determination in a child custody matter. Davis v. Flickinger, 77 Ohio St. 3d
415, 418 (1997). As it relates to a manifest weight of the evidence challenge, "[w]here an

award of custody is supported by a substantial amount of credible and competent evidence,

such an award will not be reversed as being against the weight of the evidence by a

reviewing court." In re T.M., 12th Dist. Butler No. CA2007-01-019, 2007-Ohio-6034, ¶ 28,

                                              -4-
                                                                   Madison CA2018-04-012

citing Flickinger at 418.

       {¶ 17} Grandmother argues that the juvenile court abused its discretion by ignoring

evidence of abuse provided by her own testimony, her witnesses, and photographs.

Grandmother further argues that the court gave greater weight to Mother's witnesses, who

she claims lacked credibility.

       {¶ 18} The evidence submitted at the hearing revealed that Grandmother arranged

for the children to see a therapist shortly after the court awarded her emergency custody.

The therapist testified that R. and A. both disclosed physical abuse by Mother. She

diagnosed R. and A. with posttraumatic stress disorder. She did not believe the children

were being coached to lie. However, the therapist did not describe the abuse alleged by

the children in detail. The girls alleged that Mother "hit" them. N. said that Mother hit him

in the head. The therapist also noted that the children were violent with one another.

       {¶ 19} The therapist testified for a second time on the final hearing date with an

update. In more recent therapy sessions, R. and A. had both alleged incidences of sexual

abuse – touching of the vagina – and identified the perpetrator as Mother's boyfriend.

       {¶ 20} Mother's brother testified. He had lived with Mother, Grandmother, and the

children for one and one-half years until Mother and the children moved to a different home.

The brother observed Mother spanking the children, screaming and shaking them, and

"shoving" them into couches. He described an incident where Mother "slammed" N. to the

ground. The brother claimed that he did not call children services to report the abuse

because he wanted his sister to "sign the kids over for our custody." Eventually he did

contact children services to report his concerns, but the agency did not return his call.

       {¶ 21} Mother's sister testified that she saw N. with a hand print on his face in June

2016. She called the police to report alleged abuse after Mother called the police on her

and the rest of the family.      She observed Mother losing control of her emotions and

                                             -5-
                                                                     Madison CA2018-04-012

"shoving" the children. She said that Mother elbowed R. in the chest. She relayed that N.

would refuse to take his clothes off because "it hurt less."

       {¶ 22} Grandmother's husband testified. He said that Mother would "rage" if she had

to assist the children in any way. He had observed welts on the children's buttocks, black

eyes, and bruises. He said that Mother would knock the children down if they were in her

way. Mother hit N. in the head. However, the husband admitted that he had not contacted

police to report the abuse and could not explain why he did not. He said that the "final

straw" for the family's decision to ask for custody was "continuation of the bruises," "the kids

complaining about mommy's angry," and the "downfall" in the children's grades at school.

The husband agreed that no one at the children's school ever reported concerns with the

children's welfare.

       {¶ 23} Grandmother testified that Mother had no "compassion" for the children.

Grandmother claimed to have witnessed Mother physically abusing the children including

that Mother had hit A., who fell and hit her head. She did not call police because "part of

you wants it to not be real." Instead, Grandmother prayed and believed that God would

make changes in Mother's life.     She did not report the abuse to children services until it

became "more prevalent."

       {¶ 24} Grandmother submitted into evidence numerous photographs of the children,

most of which she took, depicting indications of physical abuse by Mother. The photographs

spanned several years to months prior to the emergency custody motion. Some of the

photographs appear to depict welts on the children's buttocks. Other photographs allegedly

depict bruising or black eyes on the children. However, many of the photographs are

unclear as to the existence or severity of the injuries Grandmother alleged.

       {¶ 25} Grandmother testified that she first suspected that A. had been molested in

April 2016 due to her observations of the condition of A.'s vagina, which was allegedly red

                                              -6-
                                                                     Madison CA2018-04-012

and swollen. The investigating caseworker testified that A. had been taken to a child

advocacy center in reference to the allegation. A. did not disclose sexual abuse at the

advocacy center. The caseworker also found there to be no evidence of sexual abuse. The

same caseworker conducted the investigation into Grandmother's claims that Mother was

physically abusing the children. The caseworker found no evidence that the children were

being physically abused, or that the children reported physical abuse. The caseworker

further testified that Mother was a "good parent."

        {¶ 26} Grandmother testified that she contacted police after learning that R. and A.

disclosed that they were molested by Mother's boyfriend during a supervised visitation at

Mother's home. The children were examined at a hospital five days after the alleged

incident. The caseworker assigned to investigate testified that the physical exam indicated

that the children could have been molested because the vaginal area was swollen. The

caseworker spoke to R. and A. They provided "limited disclosures" of sexual abuse. She

believed that the girls were honest and were not coached. Upon further questioning by

Mother's counsel, the caseworker admitted that she had interviewed each child for 20

minutes. Police were informed of the disclosures. However, no criminal charges were

initiated.

        {¶ 27} The visitation supervisor testified concerning Mother's visits with the children.

The visits always went well, Mother always acted appropriately, and the children were

happy to see their Mother. The supervisor testified that the children never reported any

improper behavior by Mother's boyfriend during the visits.

        {¶ 28} Mother testified and denied abusing the children. She stated that the children

had never alleged any inappropriate touching by her boyfriend but that when she learned

of the allegation she made an appointment and took A. to the child advocacy center. With

respect to the photographs, Mother testified that she found some hard to explain but that

                                               -7-
                                                                        Madison CA2018-04-012

some of the photographs depicting bruising were not surprising because children are prone

to getting bruises.

       {¶ 29} Upon a thorough review of the record, this court finds that the juvenile court

did not abuse its discretion in finding that Grandmother did not meet her burden of producing

competent and credible evidence that Mother was an unsuitable parent and denying

Grandmother's complaint for custody.

       {¶ 30} The juvenile court specifically found that Grandmother lacked credibility. It is

well-established that the juvenile court, as the trier of fact, is free to believe all, part, or none

of the testimony of each witness. In re S.C.T., 12th Dist. Butler No. CA2004-04-095, 2005-

Ohio-2498, ¶ 24. That is because the trial judge is best able to view the witnesses and

observe their demeanor and use these observations in weighing the credibility of the

proffered testimony. In re A.B.D., 12th Dist. Butler No. CA2015-10-180, 2016-Ohio-7186,

¶ 17. Grandmother claimed to have witnessed or been aware of serious abuse occurring

to her grandchildren. However, she admitted that she failed to report it for many years.

Many of Grandmother's family members who testified also could not reasonably explain

their failure to report alleged serious abuse. Additionally, the children's therapist did not

testify in detail as to the alleged abuse described by the children.

       {¶ 31} Grandmother argues that the court disregarded the photographic evidence in

its decision. However, there is no evidence to suggest the court failed to consider the

photographs. Moreover, it is difficult to discern whether many of the photographs in fact

depict physical abuse and some of the photographs were taken years or months before

Grandmother felt the need to obtain custody over the children.

       {¶ 32} There is also no indication that the court ignored the issues regarding potential

sexual misconduct by Mother's boyfriend. However, these issues were investigated by

children services and either resulted in no substantiation or no further actions by the agency

                                                -8-
                                                                 Madison CA2018-04-012

or law enforcement.

      {¶ 33} The juvenile court specifically found that Mother and two disinterested

witnesses all provided credible testimony. The visitation supervisor testified that Mother

acted appropriately and lovingly around the children, that the children were always excited

to see Mother, and she had no concern for the children's welfare during the visits. The

investigating caseworker testified that she believed Mother was a "good parent."

Consequently, this court concludes that the juvenile court did not abuse its discretion and

overrules Grandmother's first and second assignments of error.

      {¶ 34} Judgment affirmed.


      RINGLAND, P.J., and PIPER, J., concur.




                                            -9-